Title: To James Madison from Pierre Samuel DuPont de Nemours, 10 February 1813
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le President,10 Fevrier 1813.
Mr. Doolitle porte je crois à Votre Excellence quelques papiers de votre légation.
J’ai bien du regret d’être dans le cas d’y joindre une notice Sur la vie de Mr. Barlow.
Cet Homme Si distingué est mort en revenant de Wilna; et c’est une grande perte, car nul n’êtait plus propre à Servir les deux Nations.
Je félicite la vôtre Sur votre Re-Election. Vous aimez la Liberté, vous désirez la paix et vous Soutenez avec énergie la Dignité nationale.
Il est trop évident qu’un Peuple, dont les Vaisseaux ne Seraient pas autant respectés que Son territoire, n’aurait point une véritable indépendance. On a très bien dit que les Vaisseaux Sont des Isles flottantes.
C’est un malheur qu’une partie de vos Milices n’ait pas encore Senti l’avantage de Saisir une occasion aussi naturelle pour faire participer les Canadiens, Sous leur propre Gouvernement, au bonheur de votre Confederation.
Le Peuple du Canada n’a aucun interêt à dépendre de l’Europe, ni à entretenir les Sauvages dans leurs habitudes féroces, et dépopulatrices de leurs propres tribus.
Le vôtre ne peut pas voir Sans inquiétude une chaine de Forts S’établir à l’Ouest des Etats-Unis, borner leur extension, enlever à vos Finances, à votre Puissance, à votre tranquillité, à votre bonheur, la précieuse faculté de pousser votre beau Systême d’une generation progressive de Républiques paisibles et confederées, unies l’une à l’autre par un Gouvernement représentatif et fraternel depuis l’Atlantique jusqu’aux Rocky-Hills.
Il me parait done que l’accord de presque toutes les volontés intérieures et extérieures dans votre Continent doît avoir lieu pendant les quatre années de votre Seconde Magistrature. Vous aurez alors assuré aux Etats-Unis toute la grandeur et la félicité des desttinées que leur prévoyait, leur prédisoit, leur promettait l’Auteur de la Columbiade.
Nous avons beaucoup raisonné lui et moi Sur cette guerre qui cessera d’être Sanglante quand la Nation la plus puissante de l’Amérique du nord reunira Ses volontés et Ses moyens; et quand l’autre verra qu’on ne lui demande rien que Sa propre liberté et Son propre bonheur.
Lorsque les Canadiens ne Se laisseront plus entrainer à défendre les Anglais, les Anglais et les Sauvages retourneront chacun chez eux. Une immense Source des calamités Sera tarie.
Mr. Doolitle, Sous la direction de Mr Barlow, S’appliquait ici à l’étude des Arts utiles: et peut-être Votre Excellence l’y renverra-t-elle Suivre cette interessante carriere. Je les avais présentés tous deux à la Société d’encouragement de l’Industrie nationale. On les en avait fait membres. On y révèrait le Savant Ministre: on y aimait le Citoyen laborieux.

Je ne Sais point encore quand je pourrai me rejoindre à mes Enfans, et vous porter, comme à votre Patrie le tribut de mon active vieillesse.
Daignez continuer à vos Capitaines l’instruction de me recevoir à bord, quand la liberté de m’y présenter Sera venue. Je vous prie Monsieur le Président, d’agréer ma reconnaissance mon Zêle et mon respect
DuPont (de Nemours)
 
Condensed Translation
With regret DuPont has added an account of Barlow’s life to the papers of the U.S. legation that Mr. Doolittle will deliver. Congratulates JM on his reelection and observes that a nation will never be truly independent as long as its ships are not respected as much as its territory. Regrets that part of the American militia has not seen the advantage of seizing such a natural opportunity to persuade the Canadians to join in a confederacy, under their own government, with the United States. Asserts that the Canadians have no interest in depending on Europe or supporting the Indians. Warns that Americans ought to be concerned about the forts being built to the west of the United States, which drain the country’s finances and limit its expansion. Therefore believes that the agreement of almost all the internal and external forces in North America must take place during JM’s second term, in which case JM will have secured for the United States all the grandeur and felicity that the author of the Columbiad foresaw for it. Talked much with Barlow about the war, which will cease when the United States reunites its will and its means, and when Canada sees that nothing is asked of it but its own liberty and happiness. When the Canadians no longer agree to defend the English, the English and the Indians will go home. Mentions that Mr. Doolittle has been acquiring useful knowledge in France and suggests that JM send him back to continue doing so. Introduced both Barlow and Doolittle to the Society for the Encouragement of National Industry, where they became members. Does not know when he will see his children or JM again, but requests that JM continue to authorize American captains to receive him on board their vessels when he is free to travel.
